DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BEVERLY LOUISE BROOK,
                           Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1026

                         [November 17, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Kathleen H. Roberts, Judge; L.T. Case No.
432021MM000464A.

  Beverly Louise Brook, Port St. Lucie, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and CONNER, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.